ON REHEARING
On January 11, 1984, the court entered judgment in the amount of $105,269.19, plus costs, in favor of the plaintiff and against defendant. A motion requesting rehearing, Bankruptcy Rule 8015, amendment of the court’s findings of fact and conclusions of law, and amendment of the judgment, Bankruptcy Rule 9023, was filed by the defendant on January 23, 1984. Defendant maintains that the court erroneously found that consideration existed for the execution of defendant’s note in the original principal amount of $75,000.00. Defendant further maintains that the court erred in finding that defendant failed to establish that United American Bank (UAB) and defendant were under common control at the time of the execution of the $75,000.00 note.
The court has re-examined the stipulations and exhibits filed on November 14, 1983, and reviewed defendant’s brief, filed January 23, 1984. Although defendant refers to proof submitted in the form of depositions, no depositions are included in the record. There is no question that two officers with authority to bind the defendant corporation executed the $75,000.00 note, dated August 13,1981. Further, there is no question that UAB disbursed $75,000.00 to the Ridenour law firm on May 14, 1981, through a cashier’s check identifying defendant as the remitter. This disbursement represents the consideration for the subsequent execution of the defendant’s note. It is not essential that consideration be directly received by the maker of a note. If UAB disbursed the $75,000.00 to the Ridenour law firm in a manner inconsistent with the interest and wishes of the defendant corporation the two corporate officers should not have executed the note. The fact remains that they did execute a note, on or about August 13, 1981, for $75,000.00 on behalf of the defendant. The court does not believe that it erred in finding consideration existed for the defendant’s note.
Although some of the officers and/or directors of UAB (Jake Butcher, C.H. Butcher, Jr. and Tom Sudman) were also directors of the defendant, only one of the four officers (Sudman) having authority to bind the defendant was an official of UAB. The proof, consisting only of the stipulations and the exhibits, fails to establish common control of UAB and the defendant.
WHEREFORE, defendant’s motion for rehearing and amendment of both the court’s judgment and its findings and conclusions is DENIED.
IT IS SO ORDERED.